Citation Nr: 1446932	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 20 percent for the service-connected postoperative residuals of resection of the radial styloid of the right upper extremity, to include arthritis of the right wrist (a right wrist disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
February 1955 to February 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Houston, Texas, RO has jurisdiction of the current appeal.

The Veteran testified at an August 2014 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire rating period on appeal, the Veteran's right wrist disability has been manifested by symptoms that more nearly approximate severe painful motion and weakness of the right wrist with flare-ups of pain, as well as locking, and decreased grip strength of the right hand.

2. The Veteran did not undergo implantation of prosthesis of the right wrist at any point during the rating period on appeal or during the year before the date of claim for increased rating for the service-connected right wrist disability. 

3. For the entire rating period on appeal, the Veteran did not have unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation of the right upper extremity.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire rating period on appeal, the criteria of an increased disability rating of 40 percent, and no higher, for the service-connected postoperative residuals of resection of the radial styloid of the right upper extremity, to include arthritis of the right wrist, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5053, 5214 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  The RO issued a June 2008 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

As to the duty to assist relating to the rating period on appeal, pertinent post-service treatment records have been obtained and lay statements by the Veteran have been associated with the claims file.  The Board notes that the most recent treatment records are dated in January 2008.  During the August 2014 Board hearing, the Veteran indicated that he is receiving treatment at VA for the service-connected right wrist disability and that the last treatment was on August 25, 2014.  However, in light of the grant of the 40 percent rating for the service-connected right wrist disability, there is no reasonable possibility that any outstanding treatment records would substantiate a higher disability rating because, based on the undersigned VLJ's personal observation at the Board hearing, the Veteran's testimony, and the medical evidence including range of motion findings, the Veteran does not have unfavorable ankylosis of the right wrist to warrant a 50 percent rating under Diagnostic Code (DC) 5214.  The Veteran has not alleged, and the evidence does not suggest, that the Veteran had prosthetic replacement of the right wrist joint at any point during the rating period on appeal or during the one year prior to date of claim for increased rating for the right wrist disability so as to warrant a higher 100 percent rating under DC 5053.  38 C.F.R. § 4.71a.  Accordingly, the Board finds that there is no reasonable possibility that any outstanding records would substantiate a higher disability rating and, therefore, VA's duty to assist with respect to obtaining VA treatment records has been satisfied with regard to the claim for increased rating for the right wrist disability.  38 C.F.R. § 3.159(c)(4). 

Additionally, the RO arranged for a VA examination in November 2010.  The Board finds that this examination is adequate for rating purposes because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiner reported findings pertinent to the rating criteria, offered relevant medical opinions, and provided supporting reasons for the medical opinion offered.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with regard to the claim for increased rating for a right wrist disability.  38 C.F.R. 
§ 3.159(c)(4). 

The Board finds that the Veteran has had adequate opportunity to submit evidence and arguments in support of the appeal, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether a staged rating is warranted in this case, and finds that the severity of the service-connected right wrist disability has not changed during the course of the appeal so as to warrant a staged rating. 

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. 505.  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010), the effective date is no earlier than the date of the claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) (West 2002) was to allow for a grace period of up to one year for a veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C.A. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  The Board has considered whether it is factually ascertainable that the Veteran's right wrist disability had increased within one year of receipt of his claim on April 28, 2008, but finds that it did not.  See Gaston, 
605 F.3d 979. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Initial Rating Analysis for a Right Wrist Disability

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  See also 38 C.F.R. 
§ 4.27 (2013) (explaining the use of diagnostic code numbers, including use of diagnostic codes by analogy).  

In this case, the Veteran is in receipt of a 20 percent rating for the right wrist disability under DC 5053 since August 31, 1998.  38 C.F.R. § 4.71a.  The Board finds that, while the record reflects that the Veteran did not actually undergo wrist replacement (prosthesis), DC 5053 is the most appropriate and favorable diagnostic code to evaluate the Veteran's right wrist disability based on analogy, as well as current and past reported symptoms and clinical findings.  38 C.F.R. §§ 4.20, 4.71a.    

Under DC 5053, a minimum 20 percent rating is assigned for wrist replacement, to include chronic residuals consisting of intermediate degrees of residual weakness, pain, or limitation of motion in the affected major a major extremity; a 40 percent rating is assigned for chronic residuals consisting of severe, painful motion, or weakness in the affected major wrist; wrist replacement (prosthesis) is rated at 100 percent for 1 year following implantation of the prosthesis.  38 C.F.R. § 4.71a, DC 5053.

Under DC 5214, a 30 percent rating requires favorable ankylosis of the major wrist in 20 to 30 degrees of dorsiflexion; a 40 percent rating is warranted for any other position, except favorable ankylosis of the major wrist; and a maximum 50 percent rating requires unfavorable ankylosis of the major wrist in any degree of palmar flexion or with ulnar or radial deviation.  38 C.F.R. § 4.71a, DC 5214.

The Veteran contends that an increased rating is warranted for the service connected right wrist disability.  He has indicated that he wears a wrist brace most of the time and that he has severe painful motion that is aggravated with lifting, locking, and weakness of the right wrist, as well as loss of grip strength.  The Veteran also indicated that he has flare-ups of pain from three times per week to once per day, which last between a couple of hours to a full day.  See November 2010 VA Form 9 and August 2014 Board hearing transcript. 

Based upon the lay and medical evidence of record, the Board finds that, for the entire rating period on appeal, the evidence is in relative equipoise as to whether the Veteran's right wrist disability resulted in severe painful motion or weakness of the right wrist; therefore, resolving reasonable doubt in the Veteran's favor, a 40 percent rating is warranted under DC 5053.  38 C.F.R. § 4.71a.  The November 2010 VA examination report showed that the Veteran reported occasional locking, markedly-decreased grip strength, constant severe pain aggravated by motion of the right wrist with minor flare ups.  Upon examination, the November 2010 VA examiner found that the Veteran had tenderness to palpation over the radial side of the wrist, markedly decreased grip strength, dorsiflexion to 5 degrees, palmar flexion to 10 degrees, ulnar deviation to zero degrees, and radial deviation from 5 to 10 degrees with pain at endpoints of all motion and some increased pain, but no fatigue, weakness, or incoordination with repetitive motion.  38 C.F.R. § 4.45; DeLuca, 8 Vet. App. at 206-07.  X-rays showed moderate to severe arthritis.  Accordingly, the Board finds that the Veteran's right wrist disability more nearly approximates painful motion or weakness of the right wrist, to include as due to flare-ups of pain, as required for a 40 percent rating under DC 5053.  38 C.F.R. 
§§ 4.3, 4.7.  

The Board finds that the weight of the evidence is against the assignment of a rating in excess of 40 percent for the service-connected right wrist disability for the entire rating period on appeal.  DC 5053 does not contemplate a rating in excess of 40 percent with the exception of the 1-year period following implantation of prosthesis.  The Veteran has not alleged, and the evidence does not suggest, that the Veteran had implantation of prosthesis of the right wrist at any point during the rating period on appeal or during the year prior to the date of claim for increased rating for the service-connected right wrist disability; therefore, an increased disability rating in excess of 40 percent under DC 5053 is not warranted at any point during the rating period on appeal.  38 C.F.R. § 4.71a.  

Alternatively, the Board has considered an increased rating of 50 percent under 
DC 5214; however, the Veteran has not alleged, and the weight of the evidence shows that, while the Veteran has some limitation of motion of the right wrist, he does not have unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation of the right wrist.  Moreover, consistent with the Veteran's testimony and other evidence of record, during the August 2014 Board hearing, the undersigned VLJ observed that the Veteran did not have such unfavorable ankylosis of the right wrist, which is a symptom that is capable of lay observation.  38 C.F.R. § 4.71a; Jandreau, 492 F.3d 1372.  Similar, there is no favorable or unfavorable ankylosis of multiple digits of the right hand as a result of the right wrist disability so as to warrant a higher disability rating under DCs 5216, 5217, 5218, 5220, or 5221.  38 C.F.R. § 4.71a.  A separate rating based on limitation of motion of the right wrist under DC 5215 or multiple digits of the right hand is also not warranted because the Veteran has been granted a 40 percent rating under DC 5053 based on severe painful motion and weakness.  An additional rating based on limitation of motion would constitute pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261- 62.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  However, as the Veteran has been in receipt of a 20 percent rating for limitation of motion of the right wrist during the entire appeal period, and DC 5003 provides a maximum rating of 10 percent for one joint and could not result in a higher rating, further consideration of the criteria contemplating arthritis is not warranted.

Finally, a November 2010 RO rating decision assigned a separate 10 percent rating for Carpal Tunnel Syndrome (CTS) of the right hand, which results in mild incomplete paralysis of the right hand.  Therefore, the symptom of loss of sensation of the fingers is contemplated under the separate rating for CTS of the right hand.  38 C.F.R. § 4.124a, DC 8515. 

In considering all of the factors described above, the Board finds that the weight of the lay and medical evidence of record establishes that the right wrist disability did not approximate the criteria for a disability rating in excess of 40 percent at any point during the rating period of appeal.  

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular rating is warranted. In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and occupational impairment caused by the Veteran's right wrist disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria including DC 5053 specifically provide for disability ratings based on limited or painful motion and weakness.  In this case, the Veteran's right wrist disability is manifested by symptoms of severe painful motion, tenderness, and weakness of the right wrist, as well as locking and decreased grip strength.  These symptoms are part of or similar to symptoms listed under the applicable schedular rating criteria.  
38 C.F.R. § 4.20.  Specifically, locking and tenderness are part of limitation of motion, to include as due to pain or other factors under DC 5053.  Decreased grip strength is included under weakness as contemplated by DC 5053.  38 C.F.R. 
§§ 4.45, 4.71a; DeLuca, 8 Vet. App. at 206-07.  The Board has additionally considered ratings under alternate schedular rating criteria, to include a separate rating for right wrist arthritis and ankylosis of the fingers as discussed above.  Moreover, the Veteran is assigned a rating by analogy to DC 5053 in that, although the Veteran did not have right wrist replacement, residuals of the right upper extremity fusion surgery are rated by analogy to wrist replacement.  See 38 C.F.R. 
§ 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

In the absence of exceptional factors associated with service-connected right wrist disability, the Board finds that for the rating period on appeal, the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Veteran's assertions of being unemployable due to multiple service-connected disabilities will be addressed by the claim for a TDIU raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) as outlined in the Remand section below because it applies distinct criteria from 38 C.F.R. § 3.321 based on total inability to obtain or maintain substantially gainful employment.  See 38 C.F.R. § 4.16 (2013).


ORDER

An increased disability rating of 40 percent for postoperative residuals of resection of the radial styloid of the right upper extremity, to include arthritis of the right wrist, for the entire rating period on appeal, is granted.


REMAND

TDIU

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice, 
22 Vet. App. 447.  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the September 2008 rating decision, the RO denied entitlement to a TDIU, finding the combined rating percentages under 38 C.F.R. § 4.16(a) had not been met.  The September 2008 rating decision did not provide reasons and bases for not referring the case to the Director of the Compensation and Pension Service for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).  As such, the rating decision did not fully adjudicate the question of entitlement to a TDIU, including referral, under 38 C.F.R. § 4.16(b); therefore, the September 2008 rating decision did not become final with respect to the question of entitlement to a TDIU under 38 C.F.R. § 4.16(b), which, in this case, remained an unadjudicated issue to which finality did not attach.  

The Veteran disagreed with the September 2008 rating decision only insofar as it denied an increased disability for the right wrist disability.  See October 2008 NOD.  In an October 2010 statement, the Veteran stated that right wrist pain limited his ability to work as a mechanic, that he had to take time off work as a result of the right wrist disability, and that he ultimately resigned as a result of the right wrist disability.  Along with the October 2010 NOD, the Veteran included a copy of a July 2001 resignation letter indicating that he resigned from his last job as a result of the right wrist disability.  During the August 2014 Board hearing, the Veteran advanced that the right wrist disability restricted his profession, and resulted in inability to work as a technician on automobiles or aircraft, which is what he was trained to do.  See August 2014 Board hearing transcript. 

The Veteran's October 2010 and August 2014 statements assert unemployability during the appeal for an increased rating for the service-connected right wrist disability.  In light of the Board's grant of an increased rating of 40 percent for the right wrist disability, which changes the factual basis upon which the RO relied to deny a TDIU finding that 38 C.F.R. § 4.16(a) criteria were not met, and considering that TDIU arose during a rating claim or appeal, during which the Veteran asserted that the disability being rated contributed to unemployability, the Board finds that entitlement to a TDIU was raised during a rating appeal, so somehow becomes part and parcel of the rating appeal so as to take the effective date of the rating issue on appeal.  See Rice at 447.  Additionally, because the issue of TDIU was only partially denied in the September 2008 rating decision, the September 2008 rating decision did not become final regarding entitlement to TDIU under 38 C.F.R. § 4.16(b).    

Further development is necessary prior to analyzing this TDIU claim on the merits.  Moreover, a VA opinion would also help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to be conducted by a vocational rehabilitation or similar specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.    

The service-connected disabilities are postoperative residuals of resection of radial styloid of the right wrist with arthritis, right upper extremity carpal tunnel syndrome (associated with the right wrist disability), bilateral tinnitus, prostatitis, and chronic strain of the lateral collateral ligament of the left knee.

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.  

2. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement on VA Form 21-8940 regarding the specifics of his post-service work history, as well as all of his education and training.  All actions to obtain the requested statement should be documented fully in the claims file.

3. Thereafter, the issue of entitlement to a TDIU should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


